Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  June 14, 2013                                                                  Robert P. Young, Jr.,
                                                                                            Chief Justice

  146458 & (63)                                                                   Michael F. Cavanagh
                                                                                  Stephen J. Markman
                                                                                      Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                               Bridget M. McCormack
  AUTO-OWNERS INSURANCE COMPANY,                                                     David F. Viviano,
                                                                                                 Justices
          Plaintiff-Appellant,
  v                                                     SC: 146458
                                                        COA: 306860
                                                        Kent CC: 2010-006430-CK
  TAX CONNECTION WORLDWIDE, LLC,
  JOHN R. BEASON, TAX CONNECTION
  WORLD, and JACKSON’S FIVE STAR
  CATERING, INC.,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the December 4, 2012 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

         Jackson’s Five Star Catering, Inc., brought an action against Tax Connection
  Worldwide, LLC, arguing that the latter violated the Telephone Consumer Protection
  Act, 47 USC 227, when it faxed an unsolicited advertisement to the former. Auto-
  Owners Insurance Company brought this action seeking a declaration that it has no duty
  to defend, but its arguments were rejected by the trial court, and the Court of Appeals
  affirmed.

         The policy at issue here covers an “advertising injury”—an “injury arising out of
  one or more of the following offenses”—with Tax Connection asserting that (b)
  specifically is at issue:

              a. Oral or written publication of material that slanders or libels a
        person or organization or disparages a person’s or organization’s goods,
        products or services;
                                                                                                                 2

              b. Oral or written publication of material that violates a person’s
       right of privacy;

                c. Misappropriation of advertising ideas or style of doing business;
       or

                d. Infringement of copyright, title or slogan. [Emphasis added.]

I agree with Auto-Owners that it is unreasonable to conclude that the faxing of an
unsolicited advertisement can be said to “violate[] a person’s right of privacy.” First, it is
clear that subparts (a), (c), and (d) of the policy all refer to the substantive content of
what was faxed and that (b) should also be construed as referring to the substantive
content of what was faxed. Second, Tax Connection’s interpretation of “right of privacy”
is inconsistent with the traditional meaning of that term in the tort context, in which an
invasion of privacy generally refers to the publication of private or confidential
information concerning an individual. See, e.g., Dalley v Dykema Gossett PLLC, 287
Mich App 296, 306 (2010). It is undisputed that the substantive content of the fax at
issue here did not implicate any such information. For these reasons, I would reverse the
judgment of the Court of Appeals.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 14, 2013
        s0611
                                                                               Clerk